Citation Nr: 0730041	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  He served in Vietnam and was awarded the 
Combat Infantryman Badge, Purple Heart, and Army Commendation 
Medal with "V" device.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

The veteran failed to report for a hearing which was 
scheduled to be conducted before a Veterans Law Judge at the 
RO in June 2006.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2006) [noting that failure to appear for a 
scheduled hearing is treated as a withdrawal of the 
claimant's hearing request].

In a June 2006 statement, the veteran's representative argued 
that a higher disability rating is warranted for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), which is currently evaluated as 50 percent disabling.  
The RO has yet to adjudicate that issue and the matter is not 
currently before the Board.  The matter of an increased 
rating for PTSD is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision denied the 
veteran service connection for an eye disability.

2.  The evidence associated with the claims file subsequent 
to the December 1998 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim for service connection for a left eye disability on the 
merits.

3.  Competent medical evidence does not support a finding 
that the veteran currently has a left eye disability other 
than refractive error.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence having been submitted, the 
claim for service connection for a left eye disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  Service connection for a left eye disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
left eye disability.  He essentially contends that this 
condition is the result of a February 1968 combat injury in 
which debris was thrown into his eyes following the explosion 
of a rocket propelled grenade in close proximity to him.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in a January 2002 letter.  

While the January 2002 letter informed the veteran of the 
type of evidence needed to establish service connection for a 
left eye disability, it did not reference the prior final 
denial of service connection for an eye disability and did 
not inform the veteran of the need to submit new and material 
evidence in order to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The remainder of the 
record is likewise negative for any VCAA letter specifically 
addressing the new and material evidence issue.  Such 
deficiency has been rendered moot, however, by the Board's 
reopening of the claim herein.  Because the Board is 
adjudicating the claim on the merits, the January 2002 VCAA 
letter is sufficient in that it addressed each of the four 
Pelegrini II elements outlined above.

The Board also notes that VA has not provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Nevertheless, there is no prejudice in proceeding 
with the issuance of a final decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Since, as detailed below, the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes the 
veteran's service medical records, extensive VA treatment 
records, and the report of an October 2004 VA eye 
examination.  The veteran and his representative have not 
identified any other outstanding evidence.  

VA has accordingly satisfied its applicable duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability

The veteran has been previously denied service connection for 
a left eye disability on two separate occasions.  A May 1971 
rating decision denied service connection for a left eye 
disability based on the veteran's failure to report for a 
scheduled VA examination.  A December 1998 rating decision 
also denied service connection for a bilateral eye 
disability, again based primarily on the veteran's failure to 
report for scheduled VA eye examinations.  Although the 
December 1998 rating decision suggested that there was "no 
permanent residual or chronic disability subject to service 
connection" resulting from the veteran's in-service eye 
injury, the RO denied the claim primarily due to the 
veteran's failure to report for a VA examination and the 
corresponding lack of pertinent medical evidence or 
disability or nexus.  

The RO notified the veteran of this rating decision and of 
his appellate rights in a letter dated December 15, 1998.  He 
did not appeal, and the rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  In October 2001, the veteran again sought service 
connection for a left eye disability.  The April 2002 rating 
decision denied the claim on the merits without regard to the 
prior final denials.  This appeal followed.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board must therefore 
make a threshold determination as to whether new and material 
evidence has been received, irrespective of any determination 
in this regard on the part of the RO.  See Barnett, supra.  
When determining whether a claim should be reopened, 
the credibility of the newly-submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence obtained since the December 1998 rating decision 
includes extensive VA treatment records and the report of an 
October 2004 VA eye examination.  Post-service medical 
evidence regarding a potential left eye disability was 
lacking at the time of the prior final denial, as was the 
report of a VA examination concerning the nature any etiology 
of the veteran's eye disability.  Indeed, as outlined above, 
the claim was previously denied on two separate occasions 
based on the veteran's failure to report for an eye 
examination or submit pertinent medical evidence.  
The December 1998 rating decision specifically advised the 
veteran that his claim would not be reconsidered unless he 
submitted "current medical evidence regarding his claimed 
eye condition" or indicated a "willingness to report for a 
VA examination."  Because the veteran has reported for an 
eye examination and assisted VA in obtaining current 
treatment records, his claim to reopen is granted.  Moreover, 
because the recently-obtained medical evidence provides a 
clearer picture of the veteran's claimed disability and its 
relationship to service, it raises at least a reasonable 
possibility of substantiating the claim.  The Board will 
therefore proceed to a decision on this claim on the merits.  

The Board does not believe that the veteran will be 
prejudiced by such action, as the RO has already adjudicated 
the claim on the merits on multiple occasions.  The veteran 
was also advised of the evidence needed to substantiate his 
claim on the merits by the January 2002 VCAA letter.  See 
Bernard, supra.

III.  Service connection for a left eye disability 

While the Board has determined that the evidence received 
since the most recent prior final denial is new and material, 
it does not necessarily follow that service connection is 
warranted.  The newly-submitted evidence must now be reviewed 
in light of all the evidence of record.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  In order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[observing that service connection may not be granted unless 
a current disability exists].  Congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within in the meaning of applicable 
legislation for disability compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2006).

Defects of form or structure of the eye that are of a 
congenital or developmental origin, such as presbyopia, 
astigmatism, myopia, and hyperopia, will not, in themselves, 
be regarded as disabilities and may not be service connected 
on the basis of incurrence or natural progress during 
service.  See VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B, para. 10.

VA treatment records consistently note that the veteran does 
not have macular degeneration, retinal detachment, diplopia, 
or transient visions loss.  The same records routinely 
describe the veteran's eyelids, lenses, and corneas as 
"clear," his conjunctiva as "white and quiet," and the 
iris, optic nerve, and eye vasculature to be within normal 
limits.  Diabetic retinopathy has not been shown.  The only 
left eye conditions noted in the VA treatment records are 
refractive anismetropic ambylopia, presbyopia, astigmatism, 
and hyperopia.  As noted above, these conditions, and all 
other refractive errors, are not considered diseases or 
injuries within in the meaning of applicable legislation for 
VA disability compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2006); VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10.

The October 2004 VA examiner likewise found the external 
structure of the veteran's left eye to be intact, including 
eyebrows, lids, and surrounding adnexa.  Internal eye 
structures, including the cornea, conjunctiva, iris, and 
anterior chamber were also assessed to be within normal 
limits.  Optic nerves and peripheral fundus were noted to be 
intact, with no signs of diabetic retinopathy.  The only left 
eye condition noted was a longstanding reduction in vision 
attributable to mild ambylopia which was found to be 
unrelated to the veteran's period of active duty.  [As noted 
above, the VA treatment records characterize the veteran's 
ambylopia to be a refractive error.]  Again, no left eye 
disability other than refractive error was noted.

To the extent that the veteran himself contends that he 
suffers from a left eye disability other than refractive 
error, as a lay person without medical training, he is not 
qualified to render medical opinions regarding matters such 
as diagnosis or etiology, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2006) [noting that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is competent to report his 
symptoms, such as decreased visual acuity, he is not 
competent to attribute such symptoms to a particular eye 
disability (i.e. refractive error versus some other non-
congenital eye disability).  His statements in this regard 
are accordingly lacking in probative value.

Because the competent medical evidence of records fails to 
demonstrate an eye disability other than refractive error, 
the first Hickson element has not been met and the veteran's 
claim fails on this basis alone.  For the sake of 
completeness, however, the Board will address the remaining 
two Hickson elements.

With respect to the second Hickson element, as noted above, 
the veteran's service medical records reflect that he 
sustained a "[s]uperficial wound of both eyes" when a 
rocket propelled grenade exploded in close proximity to him, 
throwing debris into the eyes.  The second Hickson element 
has therefore been satisfied.

There is only one medical opinion of records addressing the 
final Hickson element, medical nexus.  After reviewing the 
veteran's pertinent medical history and conducting a physical 
examination, the October 2004 VA examiner concluded that the 
veteran's left eye ambylopia was unrelated to his period of 
active duty.  No contradictory medical opinion is of record.  
Moreover, as noted above, to the extent that the veteran 
himself contends that his decrease in left eye vision is 
related to service, his statements are entitled to little 
weight of probative value.  See Espiritu, supra.

The third Hickson element has therefore also not been 
satisfied and the veteran's claim fails on this additional 
basis.  The benefit sought on appeal is accordingly denied.








	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left eye disability 
is reopened.

Service connection for a left eye disability is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


